                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEKSANDR L. YUFA,                                  Case No. 09-cv-00968-TSH
                                   8                    Plaintiff,
                                                                                             NOTICE OF SUA SPONTE
                                   9              v.                                         INTENTION TO DISMISS
                                                                                             COMPLAINT
                                  10     LIGHTHOUSE WORLDWIDE
                                         SOLUTIONS INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Aleksander L. Yufa filed this case on March 5, 2009, alleging Defendant

                                  14   Lighthouse Worldwide Solutions, Inc. infringed upon his patent for particle detectors and

                                  15   reference voltage comparators, Patent No. 6,346,983. The case has been stayed since January 9,

                                  16   2015 pending resolution of four of Yufa’s other cases involving the ‘983 Patent. ECF No. 136.

                                  17   However, on September 12, 2019, Yufa filed a Notice of Change of Ownership of Patent at Issue,

                                  18   stating that he filed the assignment of the ‘983 Patent in compliance with Magistrate Judge Kandis

                                  19   Westmore’s order in Yufa v. TSI Incorp., C-09-1315, and therefore “doesn’t own anymore the

                                  20   patent at issue.” ECF No. 137.

                                  21          “‘A trial court may dismiss a claim sua sponte under Fed. R. Civ. P. 12(b)(6).’” Seismic

                                  22   Reservoir 2020, Inc. v. Paulsson, 785 F.3d 330, 335 (9th Cir. 2015) (quoting Omar v. Sea-Land

                                  23   Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987)). The district court “must give notice of its sua

                                  24   sponte intention to dismiss and provide the plaintiff with ‘an opportunity to at least submit a

                                  25   written memorandum in opposition to such motion.’” Id. (quoting Wong v. Bell, 642 F.2d 359,

                                  26   362 (9th Cir. 1981)). However, a court may properly dismiss an action sua sponte without giving

                                  27   a plaintiff notice of its intention to dismiss and an opportunity to respond if a plaintiff “cannot

                                  28   possibly win relief.” Sparling v. Hoffman Construction Co., 864 F.2d 635, 638 (9th Cir. 1988);
                                   1   Omar, 813 F.2d at 991; Wong, 642 F.2d at 362.

                                   2          Here, Yufa admits he doesn’t own the ‘983 Patent. A complaint for patent infringement

                                   3   requires that the plaintiff owns the patent. K-Tech Telecomms., Inc. v. Time Warner Cable, Inc.,

                                   4   714 F.3d 1277, 1283 (Fed. Cir. 2013). As such, it appears that Yufa has no standing to sue and

                                   5   dismissal is appropriate. Accordingly, the Court hereby GIVES NOTICE to Yufa of its intention

                                   6   to dismiss the complaint sua sponte without leave to amend. Yufa may file a written

                                   7   memorandum in opposition to dismissal by November 26, 2019.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: November 12, 2019

                                  11
                                                                                                  THOMAS S. HIXSON
                                  12                                                              United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
